1/6/2015                                                                      TDCJ Offender Details


 Eafc^J.IJJMJmiJJ4;MI»»MIL-U«                                                                         TDCJ Home
                                                                                                                  El   New Offender Search




   Offender Information Details
     Return to Search list




   SID Number:                                                            02424600

   TDCJ Number:                                                           01950853

   Name:                                                                  WOODS.JOHN

   Race:                                                                  B

   Gender:                                                                M

   DOB:                                                                   1957-04-02

   Maximum Sentence Date:                                                 2021-12-26

   Current Facility:                                                      LOPEZ

   Projected Release Date:                                                2021-12-26

   Parole Eligibility Date:                                               2016-12-26

   Offender Visitation Eligible:                                          NO

   The offender is temporarily ineligible for visitation. Please call the offender's
   unit for any
   additional information.

   The visitation information is updated once daily during weekdays and multiple
   times per day
   on visitation days.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:

   Scheduled Release Date:                                             Offender is not scheduled for release at
                                                                       this time.

   Scheduled Release Type:                                             Will be determined when release date is
                                                                       scheduled.

   Scheduled Release                                                   Will be determined when release date is
   Location:                                                           scheduled.




           Parole Review Information

http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=02424600                                                          1/2
1/6/2015                                                                        TDCJ Offender Details

   Offense History:
       Offense                 -.,,                    Sentence             ~          .    ~     ,.      Sentence (YY-Mf
           Date                0ffense                     Date             County Case No-                     DD)
                              AGG ASLT
       2011-12-27                                       2012-08-23           HARRIS        133154001010        10-00-00
                                  DWPN




     Return to Search list-




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmindcb.tdci.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                 New Offender Search                       TDCJ Home Page




http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.acti on?sid= 02424600                                        2/2